Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
Claims 2 and 20 cancelled.
Claims 1, 3-19 and 21-25 are allowable.
Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-9, 13-20, and 24-25, directed to a different species of the invention, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement on Claims 3-9, 13-20, and 24-25 as set forth in the Office action mailed on 12/06/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney James Thompson  Reg. No. 36,699, as according to the telephone interview on August 10, 2022 and the follow up email on August 11, 2022, to amend claims 1-2, 15 and 20.
The application has been amended as follows: 
Listing of amended claims 1-2, 15 and 20:
1.  (Examiner amended) An optical fiber system, comprising:
	an optical fiber having a geometry and index profile providing for propagation of optical signals as topologically confined modes at wavelengths above a cutoff wavelength for a predetermined L-mode of optical signal propagation in the optical fiber, L being azimuthal mode index, the L-mode order having a magnitude |L| greater than or equal to 16, the cutoff wavelength being a wavelength above which the predetermined L-mode is not guided by total internal reflection; and
	an optical source subsystem coupled to the optical fiber to establish an optical signal propagating therein, the optical signal having the predetermined L-mode and a wavelength being either (1) at least 15% above the cutoff wavelength such that the optical beam propagates as a topologically confined mode, or (2) sufficiently above the cutoff wavelength that, based on the L-mode of the optical beam, the optical beam propagates as a topologically confined mode having propagation loss less than 3 dB/meter.  
2.  (Examiner amended) Canceled.
15.  (Examiner amended) The optical fiber system of claim 1, wherein the optical source subsystem is configured to generate a plurality of optical beams having corresponding (L, m) modes at corresponding beam wavelengths and direct the optical beams into the optical fiber to propagate as topologically confined modes, m being radial mode index, the (L, m) modes have magnitude |L| greater than or equal to 16, wherein the beam wavelengths and L values of the (L, m) modes are selected to result in frustrated coupling between the (L, m) modes and other-m modes, with correspondingly low mode-mixing distortion.
20.  (Examiner amended) Canceled.
	
Reasons for Allowance
Claims 1, 3-19 and 21-25 are allowable for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Bickham et al. (US. Pub. 2015/0309250).
Claim 1 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious of “an optical fiber system, comprising: an optical fiber having a geometry and index profile providing for propagation of optical signals as topologically confined modes at wavelengths above a cutoff wavelength for a predetermined L-mode of optical signal propagation in the optical fiber, L being azimuthal mode index, the L-mode order having a magnitude |L| greater than or equal to 16, the cutoff wavelength being a wavelength above which the predetermined L-mode is not guided by total internal reflection; and an optical source subsystem coupled to the optical fiber to establish an optical signal propagating therein, the optical signal having the predetermined L-mode and a wavelength being either (1) at least 15% above the cutoff wavelength such that the optical beam propagates as a topologically confined mode…” in combination with the rest of the limitation of the base claims.  It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claims 3-19 and 21-25 are allowed in virtue of dependency of claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883